Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Everton Sterling,

Plaintiff,
Standing in propria persona, Sui juris
-against-

DEUTSCHE BANK NATIONAL TRUST
‘COMPANY AS TRUSTEE FOR FEMIT
TRUST 2006-FF6, MORTGAGE PASS
THROUGH CERTIFICATES, SERIES
2006-FF6; MORTGAGE ELECTRONICS
REGISTRATION SYSTEMS, INC,
(MERS). As NOMINEE FOR FIRST
FRANKLIN, A DIVISION OF NAT. CITY
BANK OF IN; NASSAU RECOVERY
INC./HOME FEDERAL SB; STEVEN JAY
BAUM, Reg. # 2092831; STEVEN J.
BAUM P.C.; PILLAR PROCESSING LLC.;
KYLE CLARK DIDONE, Reg. #4549275;
JASON B. DESIDERIO, LARRY TATE
POWELL, Reg. # 4544177; DAVIDSON
FINK LLP; EDMOND JAMES PRYOR,
Reg. # 2310605; LAW OFFICES OF
EDMOND J. PRYOR; SPECIALIZED LOAN
SERVICICING, LLC., SERVICER FOR
DEFENDANT DEUTSCHE BANK; and JOHN

“DOES” and JANE “DOES”, | through 100.
Defendant(s).

 

MEMORANDUM OF LAW

May 30, 2019

Case No.19-cv-00205(GBD){KNF)

S374 Wd Of AVN GIOz

2 LIW90G A
OSAI3334. NOS

at

IN SUPPORT OF PLAINTIFF’S MOTION TO STRIKE DEFENDANT(S) ATTORNEY
MOTION TO DISMISS PER FRCP RULE 12(f)
AND TO JOIN THIS MOTION WITH PLAINTIFF’S OBJECTION IN RESPONSE TO

DEFENDANT(S) MOTION TO DISMISS PER FRCP RULE 12(g)(1)

INTRODUCTION

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 2 of 14

In support of their Motion to Dismiss, the Defendant(s} Attorneys, KAUFMAN
DOLOWICH & VOLUCH, LLP, Memorandum of Law in Support of Defendant’s Motion to
Dismiss, and Attorney Anthony J. Proscia, Esq’s Declaration in Support of Defendant’s Motion
to Dismiss Plaintiffs Civil R.I.C.O. Complaint, improperly relies upon a number of claim
preclusion pleadings from outside Plaintiffs verified Civil R.L.C.O. Complaint that have
absolutely nothing to do with the subject matter or causes of action of Plaintiffs Complaint, and.
TESTIMONY proffered to this Court from the Defendant(s) Attorneys that is insufficient for a
judgment of dismissal or Summary Judgment pursuant to Trinsey, supra.

The claim preclusion affirmative defenses that Defendant(s) Attorney attempts to invoke
in this case are not applicable to constitutional provisions for redress of grievances simply
because Plaintiff was not a permissible Party to those predicate foreclosure cases, and even if he
was, the judgment in the foreclosure action was procured by the Defendant(s) BAUM by
perpetrating fraud upon the Court, which clearly was a standard operating business practice for
Defendant(s) BAUM, as established from the investigative actions and findings of the U.S.
Attorney and New York State Attorney General, respectively.

Plaintiff has cited precedent case law decisions conferring protections against Void
Judgments procured by fraud upon the Court, because Defendant(s) BAUM have been known
and proven to be guilty of perpetrating fraudulent foreclosure actions against homeowners in the
State Courts. But, Plaintiff vehemently reiterates that this action is not a re-litigation of any State
Court or Bankruptcy Court case. This case is independent and separate from any foreclosure
issue. This case is strictly concerning the falsely inflated and fraudulently induced Mortgage
agreement that goes to the heart of Plaintiff's equitable claims to being defrauded of money he

was not lawfully obligated to pay to any purported Party-in-Interest.

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 3 of 14

Plaintiff respectfully expects this Court to recognize and uphold the legislated statutory
provisions of civil procedure guaranteeing Plaintiffs right to bring an action under Civil
R.LC.O. among other points of law and authorities which Plaintiff will further elucidate upon
herein. Plaintiff respectfully reminds this Court that in deciding a Motion to Dismiss the Court
must “accept all factual allegations in the complaint as true,” (Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 1278. Ct. 2499, 2509 (2007)).

Defendant(s) BAUM and their Attorneys nevertheless, rely on the fraudulently procured
foreclosure judgments obtained by Defendant(s), and each of them, using unconscionable
fraudulently induced Mortgage contract(s) that were sold to Plaintiff with inflated “Loan to
Value Ratio” misrepresentations as an affirmative defense against Plaintiff's verified Civil
R.LC.O. Complaint and time bar limitations that are inapplicable because the elements of the
fraudulent misrepresentations are ongoing and continuous an therefore subject to the exclusions
of time bar limitations pursuant to the Continuing Violations Doctrine.

Defendant STEVEN J. BAUM, P.C., STEVEN J. BAUM, KYLE CLARK DIDONE
AND JASON B. DESIDERIO’s was a complicit participant with Defendant BAUM in the
procurement of the foreclosure judgment rendered by the State Court because Defendant
PILLAR: PROCESSING, did the Assignment of the Mortgage to Defendant DUETSCHE
BANK, which constitutes as one predicate act of their integral involvement in the ongoing and
continuous fraud under R.LC.O.

The Mortgage transaction which Plaintiff equitable interest exists with; the
Original Lender, FIRST FRANKLIN, and its purported “nominee”, MERS, had been
actuated through fraud in the inducement and fraud in the factum of that Mortgage
transaction, which has ultimately culminated in the unconscionable fraudulent conversion of

Plaintiffs Security Instruments that were collateralized by the Plaintiffs property.

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 4 of 14

The Down Payment, fees, closing costs was funded by Plaintiff, and Plaintiff was
at the closing. Plaintiff emphatically avers without doubt or contradiction to the be present
at the actual closing or the mortgage transaction and Howard White was also led to believed
that said Mortgage Loan transaction was indeed funded by the original lender, FIRST
FRANLKLIN. Howard White and myself was given the impression and belief that the
Mortgage Loan transaction was going to be a negotiable instrument contract governed under
provisions of law codified in Article 3 of the Uniform Commercial Code (UCC). Which in
actuality was not.

Plaintiff was induced by the purported Original Lender, FIRST FRANLKLIN to
believe that the Mortgage Loan transaction was an ordinary loan agreement governed under
the provisions of law for Negotiable Instruments (UCC Article 3), and that the Promissory
Note was and will remain being an Article 3 Negotiable Instrument under the UCC.
Appellant on or about May 8, 2006, immediately after the purported Mortgage transaction
occurred, FIRST FRANKLIN separated the Mortgage from the Promissory Note.

The Mortgage was given to MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. (MERS), and the Promissory Note was monetized, securitized and
transferred or sold without Plaintiff's knowledge and consent to DEUTSCHE BANK
TRUST COMPANY AS TRUSTEE FOR FFMLT COMPANY 2006-FF6, MORTGAGE-

PASS THROUGH CERTIFICATES, SERIES 200-FF6 with a Closing Date of July 28,

2008.

The Plaintiff's Mortgage was never transferred.

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 5 of 14

There is no record of transfer of the Promissory Note to Defendant DEUTSCHE
BANK either through assignment or by sale.

The obligation (Mortgage) and the Security (Promissory Note) are commonly
drafted as separate documents. When the Creditor transfers the Mortgage without the Note
accompanying it the transferee has no meaningful rights except the possibility of legal
action to compel the transferor to transfer the Note as well, if such was the agreement.
(Kelley v. Upshaw, 29 C. 2d 179, 246; P. 2d 23).

Nevertheless, it is fatally academic whether the Original Lender, FIRST
FRANKLIN or Defendant DEUTSCHE BANK can substantiate or validate whether the
Mortgage and Note was properly transferred, assigned or sold between them because the
true substance and intent of the Mortgage transaction was fraudulent at its inception and
there were no definitive recordings of Assignments from the purported FIRST FRANKLIN
in the County Clerk’s Office for the City of New York Register/Bronx County.

On July 28, 2008, Defendant PILLAR PROCESSING created and recorded a falsely
uttered, forged, falsely acknowledge instrument titled “Assignment of Mortgage” in the Bronx
County Clerk’s Office, which represents that MERS was the assignor, at all relevant times
MERS has no economical beneficial interest in the loan as MERS itself admitted (Citing
Mortgage Electronic Registration Systems, Inc. v. Nebraska Department of Banking & Finance,
704 N.W.2d 784, 788 (Neb. 2005) from the Supreme Court of Nebraska.

The Bronx County Clerk listed Defendant PILLAR PROCESSING as a subsidiary of the
Defendant BAUM’s Firm, and Defendant PILLAR PROCESSING who requested the return of
the Instrument titled “Assignment of Mortgage”. A true and correct copy of the instrument titled

“Assignment of Mortgage” that was recorded by the Bronx County Clerk on July 28, 2008. (See

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 6 of 14

Exhibit “A”, “Assignment of Mortgage” from Defendant PILLAR PROCESSING in Motion to
Strike).

Plaintiff has reason to believe that Defendant STEVEN J. BAUM, P.C., STEVEN J.
BAUM, KYLE CLARK DIDONE AND JASON B. DESIDERIO’s, PILLAR PROCESSING
was very involved with the day to day operations of Defendant BAUM, because the business
address of Defendant PILLAR PROCESSING is the same as DEFENDANT STEVEN J.
BAUM, P.C., STEVEN J. BAUM, KYLE CLARK DIDONE AND JASON B. DESIDERIO’s,
so Plaintiff affirmatively avers that all acts which Defendant STEVEN J. BAUM, P.C., STEVEN
J. BAUM, KYLE CLARK DIDONE AND JASON B, DESIDERIO’s was integrally involved in
with Plaintiff's equitable property interest were mutually engaged upon by both of these
Defendants at all times relevant to the ongoing and continuous perpetration and perpetuation of
the misrepresentation of the true Loan-to-Ratio Value of the subject property.

Therefore, Defendants STEVEN J. BAUM, P.C., STEVEN J. BAUM, KYLE CLARK
DIDONE AND JASON B. DESIDERIO’s, PILLAR PROCESSING is qualifiedly complicit as a
perpetrator and perpetrator of the ongoing and continuous perfecting of the fraud the Original
Lender initiated because they also processed the Assignment of Mortgage attached to the subject
property of this Complaint, and that would constitute another predicate act under R.LC.O,

On or about June 7, 2011, the Appellate Division, Second Department issued an order
and opinion in Bank of N.Y. v Silverberg, 2011 NY Slip Op 05002 [86 AD3d 274] which
clarified the absolute truth as it pertains to MERS? interest (or lack thereof) in “mortgage loans”
wherein MERS is designated the “mortgagee” acting as a “nominee” within a security
instrument, by stating in relevant part that:

“In sum, because MERS was never the lawful holder or assignee of the notes

described and identified in the consolidation agreement, the corrected assignment of
mortgage is a nullity, and MERS was without authority to assign the power to

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 7 of 14

foreclose to the plaintiff. Consequently, the plaintiff failed to show that it had
standing to foreclose.”

A true and correct copy of the June 7, 2011 order and opinion entered in Bank of

N.Y. v Silverberg, 2011 NY Slip Op 05002 [86 AD3d 274].

On October 6, 2011, the United States of America through the U.S. Attorney for the
Southern District of New York entered into a settlement agreement with the Baum Firm and its
subsidiary Pillar for violations of the Financial Institutions Reform Recovery, and Enforcement
Act of 1989, 12 U.S.C. 1833a ("FIRREA") for the Baum Firm and Pillar’s improper initiating
and pursuing foreclosure proceedings in the State of New York knowingly or recklessly filing
misleading pleadings, affidavits, and instruments titled “assignment of mortgage” (hereby
referred to as the “DOJ — Baum Firm / Pillar Settlement”). A true and correct copy of the DOJ—
Baum Firm / Pillar Settlement is filed in Plaintiff original filing.

The foreclosure judgment rendered in the State Court was procured using an
unenforceable Mortgage contract and therefore said judgment is Void and of no effect, and their
assertion of any claim preclusion based upon a prior foreclosure judgment that Plaintiff was not a
permissible Party in is inapplicable to Plaintiff for purposes of Res Judicata, Collateral Estoppel
and time bar limitations, because said judgment was procured by fraud upon the Court which, for
all intents and purposes, for all the reasons stated herein, is Void on its face as a matter of law.

Plaintiff hereby asserts the Doctrine of Equitable Estoppel to the Defendant(s)
interpolation of foreclosure judgments that have nothing to do with Plaintiff. Under the Doctrine
of Equitable Estoppel it provides for preventing one Party from taking unfair advantage of

another when, through false language or conduct, the person being estopped has induced the

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 8 of 14

other Party to act in a certain way, which resulted in the induced Party being injured in some
way.

Plaintiff is sure the Court is aware that under the law of Equitable Estoppel, when self-
authenticating evidence is proffered to the Court countermanding an unverifiable claim, such
self-authenticating evidence precludes an unverified claimant from filing for equitable relief.

Defendant(s) Attorney’s attempt to challenge and deflect the validity of the factual and
verifiable allegations of Plaintiff's Complaint using prior foreclosure judgments procured by
fraud upon the Court, so as to invoke time bar limitation stipulations and Res Judicata claim
prectusion doctrines against the Plaintiff’s lawful claims in this case is unethical to say the least.

As an Officer of the Court who has taken an Oath to uphold the Constitutions for these
United States of America and the State of New York, once Defendant(s) Attorney was made
fully aware of Plaintiff's lawful assertions in the pleadings of this verified Civil R.I.C.O.
Complaint, he has a duty to confirm the validity of Plaintiff's lawful claims in accordance with
the ethics of the Code of Professional Responsibility and Conduct and the Oath he made to the
Constitution for these United States of America and the State of New York, and act accordingly
to uphold the laws he is duty bound to respect in order to maintain the integrity of the Court and
the rule of law.

While the Defendant(s) Attorney’s Motion to Dismiss may certainly argue
competing inferences of prior foreclosure cases, those inferences must be “rationally drawn
from the facts alleged,” within Plaintiff’s Complaint, not from outside prior cases and
other immaterial facts attempting to draw similarities in order to invoke the Court to

impose time bar stipulations not relevant to Plaintiff's claim of fraud. (Tellabs, Inc. v.

 

Makor Issues & Rights, Ltd., id. at 2510).

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 9 of 14

Plaintiff's verified Civil R.1.C.O. Complaint alleges facts that the purported Original
Lender(s) made a number of false and misleading statements concerning the true “Loan to Value
Ratio” of the Plaintiffs property(s).

The Complaint contains several factual documentation Exhibits which support Plaintiffs’
claims that corroborate the factual allegations concerning the pattern and practices the purported
Original Lender and the Defendant(s) have benefitted from the perpetration of fraud through
fraudulent inducement of the Mortgage contracts at its inception and fraud upon the Court using
those fraudulently induced contracts to procure judgments against Plaintiff in the State Court that
ate Void as a matter of law.

Plaintiff has clearly and unequivocally pleaded a plausible, competent and prima facie
Complaint that the Defendant(s), and each of them, had knowledge or reckless disregard of the
financial industry's corrupt enterprise perpetrated against Plaintiff and the American People as a
whole, which Plaintiff has cogently gleaned from the Financial Crisis Inquiry Commission’s
Report of 2010 (FCIC) that Congress convened as a result of the financial crisis of 2008.

In the face of a long line of governmental authority investigations and the governmental
authorities then publishing their findings in the Public Record as a matter of law, the government
has unequivocally revealed the scourge of the financial industry’s egregious violations of law in
their perpetration of fraud upon the American People, and it is not Plaintiff's theory, belief or
conjecture that it is improper for the proponents of the financial industry to do so, or that Plaintiff
+s not entitled to seek damages from their unscrupulous corrupt business enterprise, which
Defendant(s) Attorney is unethically making pleadings to this Court to disallow granting to
Plaintiff through claim preclusion dispositive averments.

STANDARD UNDER RULE 12(b)(6)

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 10 of 14

As the Supreme Court stated in Tellabs, in deciding a Rule 12(b)(6) motion, Courts may
consider “the complaint in its entirety, as well as other sources courts ordinarily examine when
ruling on Rule 12(b)(6) Motions to Dismiss, in particular, documents incorporated into the
complaint by reference, and matters of which a court may take judicial notice.” (Tellabs, 127 8.
Ct. at 2509).

Aside from the sources named in Tellabs, in the Second Circuit the “other sources”
ordinarily considered with a Rule 12(b)(6) Motion to Dismiss are limited to “legally required
public disclosure documents filed with the SEC, and documents possessed by or known to the
plaintiff and upon which it relied on bringing the suit.” (ATSI Comme’ns, Inc. v. Shaar Fund,
Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).

For documents to be considered integral to the complaint and permitted to be relied on by
Defendants in a Rule 12(b)(6) Motion to Dismiss, plaintiffs must have relied on “the terms and
effect of [the] document in drafting the complaint.’” (Global Network Commme’ns, Inc. v. City of

New York, 458 F.3d 150, 156 (2d Cir. 2006)).

 

It is obvious from the Defendant(s) Attorney’s pleadings in his Motion to Dismiss that he
did not take into consideration the “terms and effect of the document” Plaintiff used “in drafting
the complaint”. Plaintiff used the official data read out from The New York City Department of
Finance’s Notice of Property Value Report and The Final Assessment Roll for Taxable Status
Date January 5, 2006, (See Exhibit “2 and “2A”, filed in Plaintiff original complaint) Assessors
Office, Assessor’s Appraisal for the years in which Plaintiff purchased the property.
Defendant(s) Attorney never even mentioned those documents in his Motion to Dismiss. So,
Defendant(s) Attorney is not being honest about his dispositive averments having any relation to

prior foreclosure actions because those actions have absolutely nothing to do with the material

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 11 of 14

facts and subject matter concerning the documents Plaintiff used for the drafting of this
Complaint.

The Defendants have not proffered any Sworn Affidavits attested to under the pains of
penalty of perjury/Power of Attorney’s to rebut Plaintiff verifiable claims, and cannot utilized an
Attorney who has no first-hand knowledge of the facts and in clear violations of Trinsay v.
Paglario Supra.

The outside documents of State Court foreclosure actions relied on by Defendant(s)
Attorney in the Memorandum of Law in Support of their Motion to Dismiss do not fall into the
purview of relevant subject matter which even remotely applies to this case. In fact, Defendant(s)
Attorney does not even request that the Court take judicial notice of those outside documents
which would be subject to reasonable dispute by the Plaintiff pursuant to Federal Rules of
Evidence (FRE) 201.

Federal Rule of Evidence 201 provides that judicial notice of adjudicative facts can only
be taken if the facts are “not subject to reasonable dispute.” (Fed. R. Evid. 201. The facts must
be: “(1) generally known within the territorial jurisdiction of the trial court or (2) capable of
accurate and ready determination by resort to sources whose accuracy cannot reasonably be
questioned.” (/d.; see Hennessy v. Penril Datacomm Networks, 69 F.3d 1344, 1354 (7th Cir.
1995) (“In order for a fact to be judicially noticed, indisputability is a prerequisite.”).

Moreover, adjudicative facts are “‘facts about the parties and their activities, businesses,
and properties,” as distinguished from ‘general facts which help the tribunal decide questions of
law and policy and discretion.’”” (Langevin v. Chenango Court, Inc., 447 F.2d 296, 300 (2d Cir.
1971)).

The Court may also rely on documents which Plaintiff makes available for the Court to

take judicial notice of, particularly from which the Plaintiff has obtained from the Department of

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 12 of 14

Justice official website concerning the FBI’s investigation of Mortgage Fraud. (Sée Exhibit “B”,
Départinent Of Justice Federal Burcat’ of Investigation’s Financial: Crimes: Report on Mortgage
Fraud, p. D10)

Should the Court permit the Defendants to submit outside materials, other than those
desctibed above, the Defendant(s) motion should be reviewed as a motion for Summary
Judgment, and Plaintiff should be permitted to take discovery prior to opposing the motion. (Fed.
R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are
presented to and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56. All parties must be given a reasonable opportunity to present all the
material that is pertinent to the motion.”).

Ags the Second Circuit determined in Chambers v. Time Warner, Inc., 282 F.3d 147 (2d
Cir. 2002), “[t]he court could have excluded the extrinsic documents (in this case, i.e. foreclosure
judgments and State Court Docket Sheets). Because it elected not to do so, however, the Court
was obligated to convert the motion to one for summary judgment and give the parties an
opportunity to conduct appropriate discovery and submit the additional supporting material
contemplated by Rule 56.” (See Global Network Communications Inc. v. City of New York, 458
F.3d at 155 (“[T]he requirement expressly addresses and solves the major problem that arises
when a court considers matters extraneous to a complaint, namely, the lack of notice to the
plaintiff that outside matters would be examined. It deters trial courts from engaging in fact
finding when ruling on a motion to dismiss and ensures that when a trial judge considers
evidence [outside] the complaint, a plaintiff will have an opportunity to contest defendant’s
relied-upon evidence by submitting material that controverts it.”). Otherwise, Defendants’

Motion to Dismiss should be limited to only those materials clearly within the pleadings.

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 13 of 14

Plaintiff has already submitted self-authenticated evidence in the instant action from The
New York City Department of Finance’s Notice of Property Value Report and The Final
Assessment Roll for Taxable Status Date January 5, 2006, (See Exhibit “2 and “2A”, filed in
Plaintiff original complaint) Assessor’s Office that verifiably substantiates the facts giving rise to
Plaintiff's Complaint, and that self-authenticated evidence submitted by Plaintiff to this Court
clearly controverts the Defendant(s) Attorney’s relied upon evidence of prior foreclosure
judgments which has absolutely nothing to do with the subject matter presently before this Court.

DEFENDANT’S SUBMISSION OF STATE COURT FORECLOSURE
DOCUMENTS SHOULD BE STRICKEN

The Defendant(s) Motion to Dismiss relies on judgments of prior State Court foreclosure
cases that are not mentioned in the Plaintiff's Complaint, not relied on by Plaintiff in drafting the
Complaint, and are not otherwise proper for judicial notice. Defendant(s) Attorney’s failure to
file a proper request for judicial notice, alone, is enough to prevent the Court from taking judicial
notice of the extraneous materials here. (Atlas v. Accredited Home Lenders Holding Co., 556 F.
Supp. 2d at 1161 n.7 [2008], “these documents, which are neither referenced in Plaintiff's
complaint nor the subject of a proper request for judicial notice, may not be considered on a
motion to dismiss”).

The fact that the Defendant(s) are attempting to invoke State Court judgments as an
affirmative defense without making mention of the alleged fraud pleaded with specificity within
Plaintiff's Complaint defeats any attempt to have the content of the prior foreclosure judgments
judicially noticed by this Court, as “the contents quite plainly are ‘subject to reasonable dispute,’
and are therefore inappropriate for judicial notice.” (Astea Int’t Inc. Sec. Litig., CA No. 06-1467,
[2007] U.S. Dist. LEXIS 58238, at *25, which stipulates that the Court may consider only

documents on which “the Plaintiff's claims are based.”).

 
Case 1:19-cv-00205-GBD-KNF Document 77 Filed 05/30/19 Page 14 of 14

In the clearly established case law of Stratechuk v. Board of Education, (No. 05-4703,
[2006] U.S. App. LEXIS 24907, *6 (3d Cir) the Court ruled that a “prerequisite to consideration
of [a] document as a part of a Motion to Dismiss is that the Plaintiff's claim relies on that
document.” The Appellate Court’s holding in that ruling was that the District Court erred when it
considered the “official policy” of the Board of Education in deciding on the Motion to Dismiss,
in part because the Plaintiff had expressly argued his allegations were based on a different, more
restrictive policy described in his Complaint. Plaintiff affirmatively avers that as in Stratechuk,
the claims being made in Plaintiff's verified Civil R.LC.O Complaint are based on different,
more relevant material facts to the causes of action as described within said Complaint.

Defendant(s) Attorney proposes unrelated competing facts of claim preclusion against
Plaintiff's Complaint to support their Motion to Dismiss. Such unrelated competing facts are
impertinent, immaterial and scandalous matter per FRCP Rule 12(f). Plaintiff therefore moves
this Court for an Order striking the scandalous, immaterial and impertinent claims made by
Defendant(s) Attorney in his Motion to Dismiss and corresponding Memorandum of Law in
Support thereof with prejudice, and to join this Motion to Strike with Plaintiff's Objection in
Response to said Defendant(s) Motion to Dismiss per FRCP Rule 12(g){1). Should this Court
choose to consider any irrelevant, unrelated claims and Exhibits improperly relied on by
Defendant(s) in their Motion to Dismiss, then said Motion should be converted into a Motion for
Summary Judgment, and Plaintiff should be provided an opportunity to conduct discovery and
present evidence of their own pursuant to Fed. R. Civ. P. 12(d).

Date: May 30, 2019.
New York, Bronx County.

Respectfully,

fy. BaheBooh

A.
Everton Sterling ,

 
